DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments (see REMARKS filed on 01 July 2022), with respect to the rejection of claims 7-10 under 35 USC §103, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. In addition, claims 1-6 have been canceled.
	In view of changes made to claim 7 in response to issues raised in a previous Office Action, the objection to claim 7 is withdrawn.
Therefore, the amendment filed 01 July 2022 has been entered and made of record.
Allowable Subject Matter
Claims 7-10 are allowed.
The present invention relates to a remote screenshot method for capturing displayed images via a computer dongle connected to an electronic device through a USB-C interface.
Further, the following is an examiner's statement of reasons for allowance: 
As per independent claim 7, Mu Y. (US 2020/0272404 A1) discloses an image transmission device adapted to electrically connect to an electronic device and a display device (Mu: fig. 1, ‘system’ 100 comprising ‘processing device’ 102 (electronic device) electrically connected with ‘dongle’ 104 via cabling between USB-C ports 112 and 114; [0015], “A user may bring his/her processing device 102 to a conference or a classroom to present media content 110 onto large-format touch screen 106” ... Media content 110 can be a PowerPoint™ presentation (a PPT file), a video clip (dongle receives media content (video images and audio) from processing device 102, and sends video images to ‘large format touch screen’ 106)”) comprising: a sender (Mu: fig. 1, ‘dongle’ 104 (sender)) comprising: a first communication circuit configured to send an image signal outputted by the electronic device (Mu: fig. 1, ‘wireless T/R” 120 (first communication circuit); [0013, 0015], “the dongle may include a signal converter circuit ... the signal converter may separate the media content into a video data stream and an audio data stream ... A user may bring his/her processing device 102 to a conference or a classroom to present media content 110 onto large-format touch screen 106” ... Media content 110 can be a PowerPoint™ presentation (a PPT file), a video clip (dongle receives media content (video images and audio) from processing device 102, and sends video images to ‘large format touch screen’ 106)), and a receiver (Mu: fig. 1, ‘large-format touch screen’ 106) comprising: a second communication circuit communicably connecting to the first communication circuit and configured to receive the image signal (Mu: fig. 1, ‘WiFi T/R’ 122), wherein the sender electrically connects to the electronic device with the transmission interface to receive the image signal. the sender is implemented with a computer dongle connected to the electronic device through a USB type-C [connector/port] (Mu: 1, fig. 1, ‘system’ 100 comprising ‘processing device’ 102 (electronic device) electrically coupled with ‘dongle’ 104 via cabling between USB-C ports 112 and 114 (transmission interfaces)), while
Fang et al (US 2018/0285053 A1) teaches a trigger circuit configured to generate a capturing instruction (Fang: [0022], “The screenshot apparatus in the terminal receives a remote screenshot instruction sent by the remote terminal by using the server” (trigger circuit implied)); send the capturing instruction and receive a captured image (Fang: [0022, 0029], “The screenshot apparatus in the terminal receives a remote screenshot instruction sent by the remote terminal by using the server ... The screenshot logic is sent to the terminal to be received by the terminal”, [0030], “the terminal may execute the screenshot logic on the terminal. In this case, the screenshot logic corresponding to the remote screenshot instruction is executed, so that the screenshot logic has shell permission to obtain a terminal display screen so as to take a real-time screenshot”); and a receiver comprising: a second communication circuit to receive the capturing instruction and send the captured image (Fang: [0030], “the terminal may execute the screenshot logic on the terminal. In this case, the screenshot logic corresponding to the remote screenshot instruction is executed, so that the screenshot logic has shell permission to obtain a terminal display screen so as to take a real-time screenshot” (communication circuit implied)); an image buffer electrically connecting to the second communication circuit and configured to temporarily store the image signal shown by the display device (Fang: fig. 5, ‘save the real-time screenshot to BufferQueue’ 503; [0039-0041], disclosing a BufferQueue for temporarily storing an image); and a control circuit electrically connecting to the second communication circuit and the image buffer and configured to obtain the captured image from the image buffer according to the capturing instruction and control the second communication circuit to send the captured image (Fang: [0040-0042], disclosing saving a captured image to a BufferQueue and then sending the captured image to a remote terminal via a communication interface (control circuit electrically connected to communication circuit and image buffer implied since control circuit (e.g., processor), communication interface and image buffer are included in Fang’s local terminal)).
In addition, Cavgalar A. (AU 2016/200976 A1) discloses a dongle/sender comprising: an input circuit for receiving an input from a user (Cavgalar: [0054], “in one embodiment, the multimedia dongle 1516 may be configured to receive input from a user (e.g. via a remote control, keyboard, etc.) and communicate the user input to the gateway device 110 ... The user input may cause the gateway device 110 to perform an action”; note, Cavgalar’s ‘dongle’ corresponds with a ‘sender’); a storage circuit configured to store [[the]] the captured image and having a transmission interface configured to electrically connect to the electronic device to transmit an image (Cavgalar: [0048-0058], disclosing the use of a dongle, comprising memory, for transmitting HDMI/multimedia information (e.g., images/video, audio, text, etc.) from a gateway device to a monitor/terminal for viewing by a user; note, since Cavgalar expressly states, “The dongle 1516 may include any suitable arrangement of processor(s) and/or memory for accomplishing the following (transmitting HDMI/multimedia information (e.g., images/video, audio, text, etc.) from a gateway device to a monitor/terminal)”, the examiner interprets memory within dongle 1516 as memory that may temporarily store or buffer video/images before forwarding the video/images to the gateway device); and after the sender stores an image in the storage circuit, the sender sends the image to the electronic device through a transmission interface (Cavgalar: fig. 15, showing ‘dongle’ 1516 arranged to receive multimedia data (e.g., images/video) from a gateway device and send said multimedia data to ‘terminal’ 1515 for viewing; [0048-0058], disclosing the use of a dongle, comprising memory, for transmitting HDMI/multimedia information (e.g., images/video, audio, text, etc.) from a gateway device to a monitor/terminal for viewing by a user).
None of the prior art cited, however, teaches or suggests, singly or in combination, the combination of elements recited in the claims as a whole. Specifically, the cited prior art fails to disclose or render obvious the following limitations: “an image transmission device adapted to electrically connect to an electronic device and a display device comprising: a sender comprising: a trigger circuit configured to generate a capturing instruction; a first communication circuit electrically connecting to the trigger circuit and configured to send an image signal outputted by the electronic device, send the capturing instruction and receive a captured image”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. VALDEZ whose telephone number is (571) 270-3744.  The examiner can normally be reached on Monday-Friday; 7:30am - 4:00 pm EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F VALDEZ/Examiner, Art Unit 2611